DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 10/25/2021 for considering the amendment after notice of allowance under 37 CFR 1.312 rule filed on 10/08/2021.  Claims 1-2, remain pending in the application. Claims 1 and 14-15 are independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary S. Williams on 12/14/2021.
The application has been amended as follows: 

Listing of Claims:
1.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which 
display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a keyboard, a message-input area configured to receive content including text input by the user, and a digital image affordance;
while displaying the messaging user interface, detect an input that activates the digital image affordance;
in response to detecting the input that activates the digital image affordance, replace display of the keyboard with display of a plurality of digital images, the plurality of digital images including one or more digital images stored in the memory;
detect an input that selects a respective stored digital image of the one or more digital images stored in the memory displayed within the plurality of digital images; and,
in response to detecting the input that selects the respective stored digital image, display the respective stored digital image in the message-input area, wherein the message-input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory;
while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detect an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images;

	the respective stored digital image is displayed in the digital image editing user interface; and
	the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image, the plurality of user interface elements including a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image and a text user interface element corresponding to a text tool for adding text to the respective stored digital image;
while displaying the respective stored digital image in the digital image editing user interface, detect a sequence of one or more inputs that edits the respective stored digital image;
in response to detecting the sequence of one or more inputs that edits the respective stored digital image, edit the respective stored digital image;
after editing the respective stored digital image, detect an input that terminates the digital image editing user interface; and,
in response to detecting the input that terminates the digital image editing user interface, display the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises 

2.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, the one or more programs further comprising instructions that cause the electronic device to:
after editing the respective stored digital image:
transmit a representation of the edited respective stored digital image to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the edited respective stored digital image in one or more remote conversation transcripts that correspond to the messaging session.

3.	(Cancelled)

4.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, the one or more programs further comprising instructions that cause the electronic device to:
while displaying the respective stored digital image in the message-input area, detect an input of a message in the message-input area;
after detecting the input of the message in the message-input area, detect an input that corresponds to a request to post contents of the message-input area to the 
in response to detecting the input that corresponds to the request to post the contents of the message-input area to the messaging session:
	display the respective stored digital image in the conversation transcript, 
	display the message in the conversation transcript, wherein the message partially overlaps the respective stored digital image in the conversation transcript, and
	transmit a representation of the respective stored digital image and the message to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the respective stored digital image and the message in one or more remote conversation transcripts corresponding to the messaging session, wherein the message partially overlaps the representation of the respective stored digital image in the conversation transcript corresponding to the messaging session. 

5.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, the one or more programs further comprising instructions that cause the electronic device to:
in response to detecting a second input that selects a second stored digital image:
	in accordance with a determination that the second input that selects the second stored digital image meets one or more input-area-display criteria, display the second stored digital image in the message-input area, and

		display the second stored digital image in the conversation transcript, and
		send, to one or more electronic devices that correspond to the at least one other user included in the messaging session, a representation of the second stored digital image, wherein the one or more electronic devices display the representation of the second stored digital image in one or more remote conversation transcripts corresponding to the messaging session. 

6.	(Previously Presented) The non-transitory computer-readable storage medium of claim 5, wherein: 
the electronic device includes one or more sensors configured to detect intensities of contacts on the touch-sensitive surface; 
detecting the second input that selects the second stored digital image includes detecting a first contact at a location on the touch-sensitive surface that corresponds to the second stored digital image; 
the one or more transcript-area-display criteria require that a characteristic intensity of the first contact on the touch-sensitive surface meet a respective intensity threshold in order for the transcript-area-display criteria to be met; and
the one or more input-area-display criteria do not require that the characteristic intensity of the first contact on the touch-sensitive surface meet the respective intensity threshold in order for the input-area-display criteria to be met. 

7.	(Previously Presented) The non-transitory computer-readable storage medium of claim 6, wherein the one or more input-area-display criteria are met upon detection of a tap gesture on the touch-sensitive surface. 

8.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, the one or more programs further comprising instructions that cause the electronic device to:
prior to detecting the input that selects the respective stored digital image displayed within the plurality of digital images: 
	detect a first portion of a third input that includes detecting an increase in a characteristic intensity of a second contact, at a location that corresponds to display of a first digital image within the plurality of digital images, above a preview intensity threshold; 
	in response to detecting the first portion of the third input, increase a size of the first digital image;
	after increasing the size of the first digital image, detect a second portion of the third input that includes detecting a decrease in the characteristic intensity of the second contact below the preview intensity threshold; and
	in response to detecting the second portion of the third input, decrease the size of the first digital image. 


detect a user input including a first swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the first swipe gesture moving the focus selector in a first direction; and
in response to detecting the first swipe gesture, scroll display of the plurality of digital images in the first direction on the display, wherein scrolling the display of the plurality of digital images includes ceasing to display digital images in the plurality of digital images that are scrolled off a first edge of the display and displaying new digital images in the plurality of digital images from a second edge of the display.

10.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, the one or more programs further comprising instructions that cause the electronic device to:
detect a user input including a second swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the second swipe gesture moving the focus selector in a second direction; and
in response to detecting the second swipe gesture, display a first affordance for the digital camera and a second affordance for a photo library.


while displaying the messaging user interface, including a first affordance for the digital camera and a second affordance for a photo library, the second affordance comprising the digital image affordance:
	detect an input that activates the first affordance for the digital camera; 
	in response to detecting the input that activates the first affordance for the digital camera, display a user interface for the digital camera over at least a portion of the messaging user interface, the user interface for the digital camera including a live preview image from the digital camera and an image capture affordance; and
	in response to detecting an input that activates the image capture affordance, capture the live preview image and place a representation of the captured live preview image in the message-input area of the messaging user interface.

12.	(Canceled)

13.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein the one or more digital images stored in the memory, and displayed in response to detecting the input that activates the digital image affordance, consist of digital images captured using the digital camera during the messaging session.

14.	(Currently Amended) A method, comprising: 

	displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a keyboard, a message-input area configured to receive content including text input by the user, and a digital image affordance;
	while displaying the messaging user interface, detecting an input that activates the digital image affordance;
	in response to detecting the input that activates the digital image affordance, replacing display of the keyboard with display of a plurality of digital images, the plurality of digital images including one or more digital images stored in the memory;
	detecting an input that selects a respective stored digital image of the one or more digital images stored in the memory displayed within the plurality of digital images; and,
	in response to detecting the input that selects the respective stored digital image, displaying the respective stored digital image in the message-input area, wherein the message-input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory;
while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detecting an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images;

	the respective stored digital image is displayed in the digital image editing user interface; and
	the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image, the plurality of user interface elements including a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image and a text user interface element corresponding to a text tool for adding text to the respective stored digital image;
while displaying the respective stored digital image in the digital image editing user interface, detecting a sequence of one or more inputs that edits the respective stored digital image;
in response to detecting the sequence of one or more inputs that edits the respective stored digital image, editing the respective stored digital image;
after editing the respective stored digital image, detecting an input that terminates the digital image editing user interface; and,
in response to detecting the input that terminates the digital image editing user interface, displaying the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area 

15.	(Currently Amended) An electronic device, comprising:
a display;
a touch-sensitive surface;
a digital camera;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	displaying a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a keyboard, a message-input area configured to receive content including text input by the user, and a digital image affordance;
	while displaying the messaging user interface, detecting an input that activates the digital image affordance;
	in response to detecting the input that activates the digital image affordance, replacing display of the keyboard with display of a plurality of digital images, the plurality of digital images including one or more digital images stored in the memory;

	in response to detecting the input that selects the respective stored digital image, displaying the respective stored digital image in the message-input area, wherein the message-input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory;
while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detecting an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images;
 in response to detecting one or more inputs including the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images, replacing display of the messaging user interface with display of a digital image editing user interface for editing the respective stored digital image, wherein:
	the respective stored digital image is displayed in the digital image editing user interface; and
	the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image, the plurality of user interface elements including a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective a text tool for adding text to the respective stored digital image;
while displaying the respective stored digital image in the digital image editing user interface, detecting a sequence of one or more inputs that edits the respective stored digital image;
in response to detecting the sequence of one or more inputs that edits the respective stored digital image, editing the respective stored digital image;
after editing the respective stored digital image, detecting an input that terminates the digital image editing user interface; and,
in response to detecting the input that terminates the digital image editing user interface, displaying the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises the magnified portion of the respective stored digital image, with a magnification level set using the magnifier tool.

16.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:
after editing the respective stored digital image:
transmitting a representation of the edited respective stored digital image to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the edited respective stored digital image in one or more remote conversation transcripts that correspond to the messaging session.

17.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:
while displaying the respective stored digital image in the message-input area, detecting an input of a message in the message-input area;
after detecting the input of the message in the message-input area, detecting an input that corresponds to a request to post contents of the message-input area to the messaging session, the contents including the respective stored digital image and the message; and
in response to detecting the input that corresponds to the request to post the contents of the message-input area to the messaging session:
	displaying the respective stored digital image in the conversation transcript, 
	displaying the message in the conversation transcript, wherein the message partially overlaps the respective stored digital image in the conversation transcript, and
	transmitting a representation of the respective stored digital image and the message to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the respective stored digital image and the message in one or more remote conversation transcripts corresponding to the messaging session, wherein the message partially overlaps the representation of the respective stored digital image in the conversation transcript corresponding to the messaging session. 

18.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:
in response to detecting a second input that selects a second stored digital image:
	in accordance with a determination that the second input that selects the second stored digital image meets one or more input-area-display criteria, displaying the second stored digital image in the message-input area, and
	in accordance with a determination that the second input that selects the second stored digital image meets one or more transcript-area-display criteria:
		displaying the second stored digital image in the conversation transcript, and
		sending, to one or more electronic devices that correspond to the at least one other user included in the messaging session, a representation of the second stored digital image, wherein the one or more electronic devices display the representation of the second stored digital image in one or more remote conversation transcripts corresponding to the messaging session.

19.	(Previously Presented) The electronic device of claim 18, wherein:
the electronic device includes one or more sensors configured to detect intensities of contacts on the touch-sensitive surface; 

the one or more transcript-area-display criteria require that a characteristic intensity of the first contact on the touch-sensitive surface meet a respective intensity threshold in order for the transcript-area-display criteria to be met; and
the one or more input-area-display criteria do not require that the characteristic intensity of the first contact on the touch-sensitive surface meet the respective intensity threshold in order for the input-area-display criteria to be met.

20.	(Previously Presented) The electronic device of claim 19, wherein the one or more input-area-display criteria are met upon detection of a tap gesture on the touch-sensitive surface. 

21.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:
prior to detecting the input that selects the respective stored digital image displayed within the plurality of digital images:
	detecting a first portion of a third input that includes detecting an increase in a characteristic intensity of a second contact, at a location that corresponds to display of a first digital image within the plurality of digital images, above a preview intensity threshold; 

	after increasing the size of the first digital image, detecting a second portion of the third input that includes detecting a decrease in the characteristic intensity of the second contact below the preview intensity threshold; and
	in response to detecting the second portion of the third input, decreasing the size of the first digital image. 

22.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:
detecting a user input including a first swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the first swipe gesture moving the focus selector in a first direction; and
in response to detecting the first swipe gesture, scrolling display of the plurality of digital images in the first direction on the display, wherein scrolling the display of the plurality of digital images includes ceasing to display digital images in the plurality of digital images that are scrolled off a first edge of the display and displaying new digital images in the plurality of digital images from a second edge of the display.

23.	(Previously Presented) The electronic device of claim 15, the one or more programs further including instructions for:

in response to detecting the second swipe gesture, displaying a first affordance for the digital camera and a second affordance for a photo library.

24.	(Previously Presented) The electronic device of claim 23, the one or more programs further including instructions for:
while displaying the messaging user interface, including the first affordance for the digital camera and the second affordance for the photo library, the second affordance comprising the digital image affordance:
	detecting an input that activates the first affordance for the digital camera; 
	in response to detecting the input that activates the first affordance for the digital camera, displaying a user interface for the digital camera over at least a portion of the messaging user interface, the user interface for the digital camera including a live preview image from the digital camera and an image capture affordance; and
	in response to detecting an input that activates the image capture affordance, capturing the live preview image and placing a representation of the captured live preview image in the message-input area of the messaging user interface.

25.	(Previously Presented) The electronic device of claim 15, wherein the one or more digital images stored in the memory, and displayed in response to detecting the 

26.	(Previously Presented) The non-transitory computer-readable storage medium of claim 1, wherein the respective stored digital image is a digital photo. 

27.	(Previously Presented) The electronic device of claim 15, wherein the respective stored digital image is a digital photo. 

28.	(Cancelled) 

29.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein in the digital image editing user interface further include the text added to the respective stored digital image. 

30.	(Currently Amended) The electronic device of claim 15, wherein in the digital image editing user interface further include the text added to the respective stored digital image.

31.	(Previously Presented) The method of claim 14, the method further including:
after editing the respective stored digital image:
transmitting a representation of the edited respective stored digital image to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the edited respective stored digital image in one or more remote conversation transcripts that correspond to the messaging session.

32.	(Previously Presented) The method of claim 14, the method further including:
while displaying the respective stored digital image in the message-input area, detecting an input of a message in the message-input area;
after detecting the input of the message in the message-input area, detecting an input that corresponds to a request to post contents of the message-input area to the messaging session, the contents including the respective stored digital image and the message; and

	displaying the respective stored digital image in the conversation transcript, 
	displaying the message in the conversation transcript, wherein the message partially overlaps the respective stored digital image in the conversation transcript, and
	transmitting a representation of the respective stored digital image and the message to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the respective stored digital image and the message in one or more remote conversation transcripts corresponding to the messaging session, wherein the message partially overlaps the representation of the respective stored digital image in the conversation transcript corresponding to the messaging session.

33.	(Previously Presented) The method of claim 14, the method further including:
in response to detecting a second input that selects a second stored digital image:
	in accordance with a determination that the second input that selects the second stored digital image meets one or more input-area-display criteria, displaying the second stored digital image in the message-input area, and
	in accordance with a determination that the second input that selects the second stored digital image meets one or more transcript-area-display criteria:

		sending, to one or more electronic devices that correspond to the at least one other user included in the messaging session, a representation of the second stored digital image, wherein the one or more electronic devices display the representation of the second stored digital image in one or more remote conversation transcripts corresponding to the messaging session.

34.	(Currently Amended) The method of claim 33[[14]], wherein:
the electronic device includes one or more sensors configured to detect intensities of contacts on the touch-sensitive surface; 
detecting the second input that selects the second stored digital image includes detecting a first contact at a location on the touch-sensitive surface that corresponds to the second stored digital image; 
the one or more transcript-area-display criteria require that a characteristic intensity of the first contact on the touch-sensitive surface meet a respective intensity threshold in order for the transcript-area-display criteria to be met; and
the one or more input-area-display criteria do not require that the characteristic intensity of the first contact on the touch-sensitive surface meet the respective intensity threshold in order for the input-area-display criteria to be met.



36.	(Previously Presented) The method of claim 14, the method further including:
prior to detecting the input that selects the respective stored digital image displayed within the plurality of digital images:
	detecting a first portion of a third input that includes detecting an increase in a characteristic intensity of a second contact, at a location that corresponds to display of a first digital image within the plurality of digital images, above a preview intensity threshold; 
	in response to detecting the first portion of the third input, increasing a size of the first digital image;
	after increasing the size of the first digital image, detecting a second portion of the third input that includes detecting a decrease in the characteristic intensity of the second contact below the preview intensity threshold; and
	in response to detecting the second portion of the third input, decreasing the size of the first digital image.

37.	(Previously Presented) The method of claim 14, the method further including:
detecting a user input including a first swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first 
in response to detecting the first swipe gesture, scrolling display of the plurality of digital images in the first direction on the display, wherein scrolling the display of the plurality of digital images includes ceasing to display digital images in the plurality of digital images that are scrolled off a first edge of the display and displaying new digital images in the plurality of digital images from a second edge of the display.

38.	(Previously Presented) The method of claim 14, the method further including:
detecting a user input including a second swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the second swipe gesture moving the focus selector in a second direction; and
in response to detecting the second swipe gesture, displaying a first affordance for the digital camera and a second affordance for a photo library. 

39.	(Previously Presented) The method of claim 14, the method further including:
while displaying the messaging user interface, including the first affordance for the digital camera and the second affordance for the photo library, the second affordance comprising the digital image affordance:
	detecting an input that activates the first affordance for the digital camera; 
	in response to detecting the input that activates the first affordance for the digital camera, displaying a user interface for the digital camera over at least a portion 
	in response to detecting an input that activates the image capture affordance, capturing the live preview image and placing a representation of the captured live preview image in the message-input area of the messaging user interface.

40.	(Previously Presented) The method of claim 14, wherein the one or more digital images stored in the memory, and displayed in response to detecting the input that activates the digital image affordance, consist of digital images captured using the digital camera during the messaging session.

41.	(Previously Presented) The method of claim 14, wherein the respective stored digital image is a digital photo.

42.	(Currently Amended) The method of claim 14, wherein in the digital image editing user interface further include the text added to the respective stored digital image.

Allowable Subject Matter
Claims 1-2, 4-11, 13-27, and 29-42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1 and 14-15, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a digital camera, a touch-sensitive surface, and memory, cause the electronic device to: display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a keyboard, a message-input area configured to receive content including text input by the user, and a digital image affordance; while displaying the messaging user interface, detect an input that activates the digital image affordance; in response to detecting the input that activates the digital image affordance, replace display of the keyboard with display of a plurality of digital images, the plurality of digital images including one or more digital images stored in the memory; detect an input that selects a respective stored digital image of the one or more digital images stored in the memory displayed within the plurality of digital images; and, in response to detecting the input that selects the respective stored digital image, display the respective stored digital image in the message-input area, wherein the message- input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory; while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detect an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images; in response to detecting one or more inputs including the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images, replace display of the messaging user interface with display of a digital image editing user interface for editing the respective stored digital image, wherein: the respective stored digital image is displayed in the digital image editing user interface; and the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image, the plurality of user interface elements including a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image and a text user interface element corresponding to a text tool for adding text to the respective stored digital image; while displaying the respective stored digital image in the digital image editing user interface, detect a sequence of one or more inputs that edits the respective stored digital image; in response to detecting the sequence of one or more inputs that edits the respective stored digital image, edit the respective stored digital image; after editing the respective stored digital image, detect an input that terminates the digital image editing user interface; and, in response to detecting the input that terminates the digital image editing user interface, display the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises the magnified portion of the respective stored digital image, with a magnification level set using the magnifier tool" when interpreted as a whole.
PARK (US 2015/0172584A1, filed on 02/19/2015) discloses that the electronic device displays a message transmission/reception history, which represents messages transmitted/received between a user of the electronic device and a conversation partner of at least one other electronic device (PARK, 201 in FIG. 2A; ¶¶ [0090] and [0100]), with text input area next to a camera icon (PARK, FIGS. 4-12), and the electronic device can sense the selection of the camera execution menu displayed within the screen in which the message transmission/reception history is displayed (PARK, 305 in FIG. 3; ¶¶ [0101]).  PARK further discloses that display a camera preview screen and a recently stored image around the preview screen in response to the selection of the camera execution menu (PARK, 307 in FIG. 3 and FIG. 7; ¶¶ [0054], [0102] and [0103]) and determine whether a touch on a preview screen is sensed or whether a touch on a stored image is sensed (PARK, 309 in FIG. 3; ¶¶ [0107]).  PARK also discloses that if the touch on the stored image is sensed, the electronic device substitutes and displays the touch-sensed image in the preview screen region, which  can be set in a setting step in any region within the screen in which the message transmission/reception history is displayed (PARK, ¶¶ [0077], [0082]) and the touched image are displayed concurrently with conversation transcript in a preview screen within a talk balloon before sending out, wherein the preview screen within a talk balloon is different from the region to display stored images for selection (Park, FIG. 7, ¶¶ [0102]-[0103]).  PARK further 
Langholz (US 2015/0312184 A1, filed on 06/23/2014) teaches that a touch screen display keyboard 338 can be switch to the multimedia content item display or camera viewfinder when a user interacts with a multimedia input control 312c or a photo/video input control 312b (Langholz, 316 in FIGS. 3B; 338 in FIG. 4E; ¶¶ [0065], [0066], and [0106]), and in response to the selection of the multimedia content item preview 318c which concurrently displayed with the conversation transcript 306, the user interface manager may present a blurred version of the content item preview 318c', as shown in FIG. 3G (Langholz, FIGS. 3F-G; ¶ [0082]).  Langholz further teaches that the user interface manager may present the multimedia content item 319 associated with the selected preview 318c for editing in response to the detected user interaction to allow editing to a copy of a multimedia content rather than editing the original multimedia content by receiving one or more edits to multimedia content item 319 from a user using edit control 328d (Langholz, FIG. 3H; ¶¶ [0086]-[0088]).  Langholz also teaches that a detected selection of the send control 330 may cause the communication manager 108 to send the multimedia content item 319 along with the edit 334 to one or 

Anzures (US 2010/0235746 A1, published on 09/16/2010) teaches that UI 500/700 displays an attachment display area 506/input area 761 next to a send button in the instant messaging application, and a soft keyboard 500 is provided to enable character/text input to address the electronic message (Anzures, 506 in FIG. 5A/B/5O and 761 in FIG. 7H; ¶¶ [0068], [0161] and [0217]).  Anzures further teaches that an input 514 by the user may be detected in attachment display/text input area 506/761, which allows the user to activate an audio or video file editing interface 518/720 by utilizing the editing module (Anzures, FIGS. 5B-5Q and 7C-H; ¶¶ [0161] and [0198]), and after returning from editing interface 518/720, displaying edited audio or video file in the attachment display/text input area 506/761 (Anzures, FIG. 5O and 7H; ¶¶ [0177] and [0217]), wherein functions described above may also include modifying/editing stored still and/or video image (Anzures, ¶¶ [0007], [0090], [0094], and [0097]-[0098]).

Lee (US 2012/0105703 A1, published on 05/03/2012) teaches that an edit command for editing a display style of the object information 310B of the object 310A can be input when the object information 310B of object 310A and the object information320B of object 320A are displayed in the preview image 300 of the AR mode, and the UI 410 can provide edit functions for changing one or more display styles of the object information 310B selected, which include a size change function 411 to change the size of the object information 310B via a multi-touch input using a pinching-out/in gesture to increase/decrease the size of the object information 310B by an amount corresponding to the increased/decreased distance between the first and second points (Lee, FIGS. 4A-B and 5A-D; ¶¶ [0159]-[0166]).  Lee further teaches that in response to the pinching-out/in multi-touch input, the controller displays the preview image 300 by controlling the camera and zooming in/out on a portion of the preview image 300 corresponding to the pinching-out/in multi-touch input, such as the object 310A shown in FIG. 15B/16B, and the controller only stores a value representing the magnification power of the zoomed-in or zoomed-out preview image 300 and the position information of the preview image 300 in the memory 160 (Lee, FIGS. 15A-B and 16A-B; ¶¶ [0194]-[0200]).

Tran (US Patent 6,054,990, issued on 04/25/2000) teaches that upon selecting the magnifier option from View menu, a magnifier 108 is displayed whenever the pen input device touches the LCD screen 26 of the computer system, and when the user twice depresses (double clicks) the pen with the magnifier icon, the sketching system enters into a zoomed viewing mode which provides the user with an enlarged view of objects being edited (Tran, FIGS. 2A-B and 3-4; Col. 11, line 53 – Col. 12, line 31).  Tran further teaches a sketch mode for entering text by hand-writing (Tran, 156/157 in FIG. 5; Col. 13, lines 41-44; Col. 14, lines 21-32).
Russell (US 2009/0300540 A1, published on 12/03/2009) teaches that an image tool bar, displayed at the center bottom of application viewing area, includes a plurality 
Crane (US Patent 7,353,466 B2, published on 04/01/2008) teaches that message objects/contents 110 are partially overlapped (Crane, FIGS. 3 and 4)
Brown (US 2015/0067596 A1, published on 03/05/2015) teaches that perform an operation without a request for confirmation/review/preview when a pre-determined intensity threshold is met, which is equivalent to sending the selected image to a conversation partner's electronic device without further confirmation/review/preview, i.e., transcript area-display criteria; and perform an operation with a request for confirmation/review/preview when a pre-determined intensity threshold is not met, which is equivalent to confirming/reviewing/previewing the selected image before sending it to a conversation partner's electronic device; i.e., input-area-display criteria  (Brown, ¶ [0208]).
Kim'601 (US 9.244,601 B2, filed on 01/20/2011) teaches that touch pressure are categorized as three different levels, and when users touch pressure to the content displayed in the touch screen is great, the content is zoomed in, and when the user's 
FISHER (US 2015/0309720 A1, filed on 04/24/2015) teaches that pressing the draw button 215 in graphics mode, allow user to annotate picture message by entering graphic input 206, the handwritten word "Yay" underlined, and graphic input 305, the handwritten word "OK" (FISHER, 206 in FIG. 2B; 305 in FIG. 3; ¶¶ [0043], [0046]-[0047], and [0056]).
Kalalian et al. (US 2007/0073776 A1, published on 03/29/2007) discloses that the system includes an image editor that provides various tools to allow a user to view magnified versions of the images and to make annotations and mark ups on the image or to make various color or other changes to the image, and a loupe tool allows the user to zoom in on an particular portion of one of the frames displayed in the comparison mode of the image editor pop-up window (Kalalian, FIGS. 5 and 7-9; ¶¶ [0053]- [0060]).
McCullough et al. (US 2011/0141031 A1, published on 06/16/2011) discloses that while detecting single finger contact 511/546/548 on the touch screen 112, loupe 520/550/552 is displayed, depicting a magnified image of at least one of the one or more of the plurality of user interface elements, wherein the magnified image in loupe 520/550/552 corresponds to the area of the display corresponding to the location surrounding single finger contact 511/546/548 on the touch screen 112 using a magnification factor that scales in accordance with the feature size of the one or more of the plurality of user interface elements, and also, in response to detecting liftoff of single finger contact, display of the loupe is terminated, and the plurality of user interface 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "in response to detecting the input that terminates the digital image editing user interface, display the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises the magnified portion of the respective stored digital image, with a magnification level set using the magnifier tool" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175